EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with HAROLD R. BROWN III (Reg. No. 36,341) on 12/29/2021.

The claims have been amended as follows (underlined details are added, details in the [ ] are removed): 

1. (Currently Amended) A method for calculating a deviation relation of a population of a random number of objects registered on an image comprising:	i.)  identifying the objects in the image,	ii.)  estimating a number of identified objects,	iii.)  identifying abnormalities in the image,	iv.)  identifying objects with abnormalities in the image,	v.)  estimating a number of objects with abnormalities, and	vi.)  calculating a relation of objects with abnormalities to all objects in the image ;	wherein the objects are organisms, the organisms are bees, the abnormalities are pests, and the identification of the objects in the image comprises using a combination of deep and shallow convolutional neural networks.

Claims 2-4 (Canceled).

5. (Currently Amended) The method for calculating the deviation relation of the population registered on the image according to claim [4] 1 wherein the pests are varroa mites.

6.  (Canceled).

8.  (Currently Amended) A non-transitory programmable medium comprising a computer program which, when executed on a computer, causes the computer to perform the method according to claim 1.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant amendments and remarks filed on 10/28/2021 and examiner’s amendment authorized on 12/29/2021 have overcome the rejection issued on 08/18/2021. Therefore, claim 1, and its dependent claims are allowable over prior art of record.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUNG HONG/
Primary Examiner, Art Unit 2643